                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FIRST SPECIALTY INSURANCE                                 CIVIL ACTION
 CORPORATION,
                Plaintiff,

               v.
                                                           NO. 17-5732
 HUDSON PALMER HOMES, INC.,
 formerly known as “THE CUTLER
 GROUP, INC.,” doing business as “THE
 DAVID CUTLER GROUP,”
 THE CUTLER GROUP, INC., doing
 business as “THE DAVID CUTLER
 GROUP,”
                    Defendants.

                                          ORDER

       AND NOW, this 13th day of November, 2018, upon consideration of The Cutler

Defendants’ Motion To Dismiss The Second Amended Declaratory Judgment Complaint

(Document No. 24, filed May 8, 2018), Plaintiff’s Memorandum of Law in Opposition to

Defendant Cutler’s Second Motion To Dismiss (Document No. 27, filed May 22, 2018), The

Cutler Defendants’ Reply Brief in Support of Their Motion To Dismiss The Second Amended

Complaint (Document No. 30, filed June 6, 2018), and Plaintiff First Specialty Insurance

Corporation’s Sur-Reply Brief in Opposition to Defendant Cutler’s Second Motion To Dismiss

(Document No. 33, filed June 19, 2018), for the reasons set forth in the attached Memorandum

dated November 13, 2018, IT IS ORDERED that The Cutler Defendants’ Motion To Dismiss

The Second Amended Declaratory Judgment Complaint is GRANTED WITHOUT

PREJUDICE. Plaintiff’s request for attorneys’ fees is DENIED.

                                                   BY THE COURT:
                                                   /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
